      Case 1:20-cv-00889-MAD-TWD Document 14 Filed 10/20/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF NEW YORK


 NATIONAL RIFLE ASSOCIATION OF                    §
 AMERICA,                                         §
                                                  §
                Plaintiff,                        §
                                                  §     CASE NO. 1:20-CV-00889-MAD-TWD
 v.                                               §
                                                  §
 LETITIA JAMES, in her individual and             §
 official capacity,                               §
                                                  §
                Defendant.                        §
                                                  §


                              NOTICE OF RELATED CASE FILING

       Pursuant to Local Rule 3.3(b), Plaintiff National Rifle Association of America files this

Notice of Related Case. On October 20, 2020, a Motion to Transfer Cases for Coordinated or

Consolidated Pre-Trial Proceedings Pursuant to 28 U.S.C. §1407 (the “Motion”) was filed before

the United States Judicial Panel on Multidistrict Litigation. A copy of the Motion and supporting

papers are attached hereto.
     Case 1:20-cv-00889-MAD-TWD Document 14 Filed 10/20/20 Page 2 of 2




Dated: October 20, 2020

                            Respectfully submitted,


                            By:       /s/ Sarah B. Rogers
                                  William A. Brewer III
                                  wab@brewerattorneys.com
                                  Sarah B. Rogers
                                  sbr@brewerattorneys.com

                            BREWER, ATTORNEYS & COUNSELORS
                            750 Lexington Avenue, 14th Floor
                            New York, New York 10022
                            Telephone: (212) 489-1400
                            Facsimile: (212) 751-2849

                            ATTORNEYS FOR THE NATIONAL RIFLE
                            ASSOCIATION OF AMERICA
